Order issued October 3, 2012




                                          In The
                                tnurt uf \ppata
                        ‘!     htrtrt uf rxaz at Ialla
                                   No, 05-1 1-00342-CV


      MICHAEL FOSTER NEEL, M.D.; LESLIE SKINNER WELBORNE, M.D.;
                 AND LIVE OAK OR/GYN, P.A., Appellants

                                            V.

          TENET HEALTIISYSTEM HOSPITALS DALLAS, INC., Appeflee



                                         ORDER


                     Before Justices Moseley, Lang-Miers, and Murphy



      The Motion for Rehearing and En Banc Reconsideration filed by appellant is hereby

OVERRULED.

                                                                            /2
                                                   /2,i fl
                                                        /-
                                                        1
                                                 MARY L /IURPHY        /1
                                                 JUSTICE